 

Exhibit 10.1

 

OCULUS VISIONTECH INC.

 

2014 STOCK OPTION PLAN

 

1.PURPOSE OF PLAN

 

The purpose of this 2014 Stock Option Plan (the "Plan") is to assist Oculus
VisionTech Inc. (the "Company") and any parent or subsidiary (together with the
Company, the "Companies") in the continued employment or service of officers,
employees, consultants and directors by offering them a greater stake in the
Companies' success and a closer identity with the Companies, and to aid in
attracting individuals whose employment or services would be helpful to the
Companies and would contribute to their success.

 

2.DEFINITIONS

 

(a)"Board" means the board of directors of the Company.

 

(b)"Code" means the Internal Revenue Code of 1986, as amended.

 

(c)"Committee" means the committee described in Paragraph 5.

 

(d)"Companies" means the Company and any parent or subsidiary, as defined in
Sections 424(e) and 424(f) of the Code.

 

(e)"Date of Grant" means the date on which an Option is granted, or on which the
exercise price of an outstanding Option is modified.

 

(f)"Exercise Price" means the price per Share that an Optionee must pay in order
to exercise an Option.

 

(g)"Incentive Stock Option" shall mean an Option granted under the Plan,
designated at the time of such grant as an incentive stock option (and
qualifying as such under Section 422 of the Code) and containing the terms
specified herein for incentive stock options.

 

(h)"Non-Qualified Option" shall mean an Option granted under the Plan, which is
designated at the time of such grant as a non-qualified option, which contains
the terms specified herein for non-qualified options, and which fails to qualify
as an Incentive Stock Option within the meaning of Section 422 of the Code.

 

(i)"Option" means any stock option granted under the Plan and described either
in Paragraph 3(a) or 3(b).

 

(j)"Option Agreement" shall have the meaning set forth in Paragraph 7.

 

(k)"Optionee" means a person to whom an Option has been granted under the Plan,
which Option has not been exercised and has not expired or terminated.

 

(l)"Shares" means common shares, no par value, of the Company.

 

 

 

 

(m)"Ten Percent Shareholder" means a person who on the Date of the Grant owns,
either directly or within the meaning of the attribution rules contained in
Section 424(d) of the Code, stock possessing more than ten percent of the total
combined voting power of all classes of stock of his or her employer corporation
or of its parent or subsidiary corporations, as defined respectively in Sections
424(e) and (f) of the Code.

 

(n)"Value" means on any given date, the fair market value of the Shares as
determined by the Board or the Committee, taking into account all information
that the Board or the Committee considers relevant, including applicable
provisions of the Code and rulings and regulations thereunder.

 

3.RIGHTS TO BE GRANTED

 

Rights that may be granted under the Plan are:

 

(a)Incentive Stock Options, that give the Optionee the right for a specified
time period to purchase a specified number of Shares at an Exercise Price not
less than that specified in Paragraph 7(a).

 

(b)Non-Qualified Options, that give the Optionee the right for a specified time
period to purchase a specified number of Shares at an Exercise Price not less
than that specified in Paragraph 7(a).

 

4.STOCK SUBJECT TO PLAN

 

The maximum number of Shares that may be issued under the Plan is 1,250,000
Shares, subject to adjustment pursuant to the provisions of Paragraph 10. If an
Option terminates without having been exercised in whole or part, other Options
may be granted covering the Shares as to which the Option was not exercised.
Notwithstanding anything to the contrary contained in the Plan, the aggregate
number of Shares issued to an Optionee on the exercise of Options granted under
the Plan, or reserved for issuance to an Optionee on the exercise of Options
granted under the Plan, may not exceed ten percent (10%) of the maximum number
of Shares authorized to be issued on the exercise of Options under the Plan.

 

5.ADMINISTRATION OF PLAN

 

(a)The Plan shall be administered, and the grant of Options under this Plan
shall be approved in advance, by the Board, or if the Board by resolution so
decides, by a stock option committee (the "Committee") designated by the Board,
the members of which shall be appointed by and serve on such Committee at the
pleasure of the Board.

 

(b)To the extent required for transactions under the Plan to qualify for
exemptions available under Rule 16b-3 promulgated under the U.S. Securities Act
("Rule 16b-3"), if the Board shall delegate its authority to the Committee then
each member of the Committee will be a "Non-Employee Director" within the
meaning of Rule 16b-3. To the extent required for compensation realized from the
exercise of options issued under the Plan to be deductible by the Company or any
of the Companies pursuant to Section 162(m) of the Code, the members of said
Committee will be "outside directors" within the meaning of Section 162(m) of
the Code.

 

  2

 

 

6.GRANTING OF OPTIONS

 

(a)Subject to Paragraph 7 hereof, the Company may, from time to time, designate:
the officers, employees, consultants and/or directors of any of the Companies to
whom Options may be granted; the number of Shares covered by an Option; the
relevant Exercise Price of an Option; the vesting provisions of an Option; and
the term of an Option.

 

(b)An Incentive Stock Option shall not be granted to a director or consultant of
any of the Companies unless, as of the Date of Grant, such director or
consultant is also an officer or key employee of any of the Companies.

 

(c)An Incentive Stock Option shall not be granted to a Ten Percent Shareholder
except on such terms concerning the Exercise Price and period of exercise as are
provided in Paragraph 7 with respect to such a person.

 

(d)Any Option granted under the Plan shall be subject to the requirement that,
if at any time counsel to the Company shall determine that the listing,
registration or qualification of the Shares subject to such Option upon any
securities exchange or other self-regulatory entity or under any law or
regulation of any jurisdiction, or the consent or approval of any securities
exchange or other self-regulatory entity or any governmental or regulatory body,
is necessary as a condition of, or in connection with, the grant or exercise of
such option or the issuance or purchase of Shares hereunder, such option may not
be accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Board. Nothing herein shall be deemed to require
the Company to apply for or to obtain such listing, registration, qualification,
consent or approval.

 

(e)So long as the Shares are traded on the TSX Venture Exchange ("TSX"), all
options granted under the Plan shall comply with the policies of the TSX,
including, but not limited to, the maximum number of Shares issuable under
Options that may be granted to any one person and any restrictions from trading
Shares issued upon exercise of Options.

 

(f)The exercise price of any Option will not be reduced without TSX approval
and, in addition, if the Optionee is an insider of the Company, disinterested
shareholder approval will be required for any such reduction in the exercise
price. "Disinterested shareholder approval" means approval by a majority of the
shareholders who vote on the resolution, provided that the insiders of the
Company who are Optionees under the Plan and their associates may not vote on
that resolution. An "insider" is any executive officer, director or Ten Percent
Shareholder of the Company. An "associate" of any person is: a partner of that
person; a trust or estate in which that person has a substantial beneficial
interest or in which that person serves as a trustee or executor; a company of
which that person beneficially owns or controls, directly or indirectly, voting
securities carrying more than 10% of the voting rights; the spouse (including a
"common law" spouse) or child of that person if that person is an individual;
and a relative of that person or that person's spouse if that relative resides
in the same home as that person. Holders of non-voting securities, if any, of
the Company shall have full voting rights on a resolution requiring
disinterested shareholder approval under this subsection.

 

  3

 

 

(g)For Options granted to employees, consultants or management company
employees, the Company hereby represents to the TSX that such Optionee is a bona
fide employee, consultant or management company employee, as the case may be, of
at least one of the Companies. The terms "employee," "consultant" and
"management company employee" shall have the meanings set out in TSX Policy 4.4.

 

(h)The number of Shares that may be issued to any one consultant within any
twelve month period may not exceed 2% of the Outstanding Issue at the time of
granting.

 

(i)The number of Shares that may be issued to an employee, consultant or
director conducting investor relations activities within any twelve month period
may not exceed 2% of the Outstanding Issue at the time of granting;

 

7.OPTION AGREEMENTS AND TERMS

 

Each Option shall be granted within ten (10) years of the date on which the Plan
is adopted by the Board or the date the Plan is approved by the shareholders of
the Company, whichever is earlier. Each Option shall be evidenced by an option
agreement that shall be executed on behalf of the Company and by the respective
Optionee ("Option Agreement"), in such form not inconsistent with the Plan as
the Board or the Committee may from time to time determine, provided that the
substance of this Paragraph 7 be included therein. The terms of each Option
Agreement shall be consistent with the following:

 

(a)Exercise Price. In the case of a Non-Qualified Option, the Exercise Price per
Share shall not be less than eighty-five percent (85%) of the Value of such
Share on the Date of Grant. In the case of an Incentive Stock Option, the
Exercise Price per share shall not be less than one hundred percent (100%) of
the Value of such Share on the Date of Grant; provided that with respect to any
Incentive Stock Options granted to a Ten Percent Shareholder, the Exercise Price
per Share shall not be less than one hundred ten percent (110%) of the Value of
such Share on the Date of Grant; provided, that for so long as the Shares are
traded on the TSX Venture Exchange, no Option shall be granted having an
exercise price that is less than the minimum exercise price permitted under the
rules of such exchange at the time of grant.

 

(b)Restriction on Transferability. No Option granted hereunder shall be pledged,
hypothecated, charged, transferred, assigned or otherwise encumbered or disposed
of by the Optionee, whether voluntarily or by operation of law, otherwise than
by will or the laws of descent and distribution, and any attempt to do so will
cause such Option to be null and void. During the lifetime of the Optionee, an
Option shall be exercisable only by him. Upon the death of an Optionee, the
person to whom the rights shall have passed by will or by the laws of descent
and distribution may exercise any Option in accordance with the provisions of
Paragraph 7(e).

 

(c)Payment. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or by wire transfer (at the option of the Optionee),
certified check, cashier's check or personal check . Upon the exercise of an
Option, the Company shall have the right to require the Optionee to remit to the
Company, in cash or by wire transfer, certified check, cashier's check or
personal check, an amount sufficient to satisfy all U.S. federal, state and
local withholding tax requirements prior to the delivery by the Company of any
certificate for Shares.

 

  4

 

 

(d)Issuance of Certificates. Upon payment of the Exercise Price, a certificate
for the number of Shares shall be delivered to such Optionee by the Company. If
listed on a national securities exchange or the TSX Venture Exchange, or quoted
on the NASDAQ Stock Market, the Company shall not be obligated to deliver any
certificates for Shares until (A)(i) such Shares have been listed (or authorized
for listing upon official notice of issuance) on each securities exchange upon
which the outstanding Shares at the time are listed or (ii) if the outstanding
Shares are quoted on the NASDAQ Stock Market, such Shares have been approved for
quotation thereon and (B) there has been compliance with such laws or
regulations as the Company may deem applicable. The Company shall use
commercially reasonable efforts to effect such listing or reporting and
compliance as promptly as practical.

 

(e)Periods of Exercise of Options. An Option shall be exercisable in whole or in
part for such time as may be stated in the Option Agreement, provided that:

 

(i)an Incentive Stock Option granted to a Ten Percent Shareholder shall in no
event be exercisable after five (5) years from the Date of Grant, and all other
Options shall in no event be exercisable after ten (10) years from the Date of
Grant; provided, that for so long as the Shares are traded on the TSX Venture
Exchange, no Option shall be granted having a term in excess of five years or
such other period as provided under the rules of such exchange at the time of
grant.

 

(ii)Incentive Stock Options shall be subject to the limitation set forth in
Paragraph 8;

 

(iii)if an Optionee ceases to be employed by, or ceases to serve as an officer
or director of, at least one of the Companies for any reason other than death,
disability or termination for cause, any Option or unexercised portion thereof
shall not be exercisable by such Optionee after three months from the date the
Optionee ceases to be employed by, or ceases to serve as an officer or director
of, at least one of the Companies;

 

(iv)if an Optionee ceases to be employed or retained by, or ceases to serve as
an officer or director of, at least one of the Companies, and such employment or
service was terminated for cause, any Option or unexercised portion thereof
shall terminate forthwith;

 

(v)if an Optionee ceases to be employed by, or ceases to serve as an officer or
director of, at least one of the Companies due to disability, any Option or
unexercised portion thereof shall not be exercisable by such Optionee after one
year from the date the Optionee ceases to be employed by, or ceases to serve as
an officer, consultant or director of, at least one of the Companies; and

 

(vi)if an Optionee ceases to be employed or retained by, or ceases to serve as
an officer, consultant or director of, one or more of the Companies due to
death, any Option or unexercised portion thereof shall not be exercisable after
one year from the date of death; provided that in such event, the person to whom
the rights of the Optionee shall have passed by will or by the laws of descent
and distribution may exercise any of the decedent's Options to the extent
determined by the Company in its discretion, even if the date of exercise is
within any time period before or after which such Option would not be
exercisable under the Plan.

 

  5

 

 

(vii)Notwithstanding anything to the contrary in this Section 7, for so long as
the Shares are traded on the TSX, any Option granted to an Optionee engaged in
providing investor relations services, as defined in TSX Policy 1.1, to one or
more of the Companies shall not be exercisable after (a) 90 days from the date
the Optionee ceases to be employed by at least one of the Companies by reason of
disability, (b) one year from the date the Optionee ceases to be employed by at
least one of the Companies by reason of death, and (c) 30 days from the date the
Optionee ceases to be employed by, or to provide investor relations services to,
at least one of the Companies for any reason other than disability or death.

 

(f)Date of Exercise. The date of exercise of an Option shall be the date on
which written notice of exercise is hand delivered or telecopied to the Company,
attention: Secretary; provided that the Company shall not be obliged to deliver
any certificates for Shares pursuant to the exercise of an Option until the
Optionee shall have made full payment for such Shares in accordance with
Paragraph 7(c). Each such exercise shall be irrevocable when given. Each notice
of exercise must state whether the Optionee is exercising an Incentive Stock
Option or a Non-Qualified Option and must include a statement of preference as
to the manner in which payment to the Company shall be made (cash, wire
transfer, certified check, cashier's check or personal check). Moreover, if
required by the Board or Committee by notification to the Optionee at the time
of granting of the option, it shall be a condition of such exercise that the
Optionee represent that he is purchasing the Shares in respect of which the
Option is being exercised for investment only and not with a view to resale or
distribution.

 

(g)Termination of Status. For the purposes of the Plan, a transfer of an
employee, officer, consultant or director between two companies, each of which
is a company considered to be either a parent of the Company within the meaning
of Section 424(e) of the Code or a subsidiary of the Company within the meaning
of Section 424(f) of the Code, shall not be deemed a termination of employment
or of service as an employee, officer, consultant or director.

 

(h)No Relation between Incentive Stock Options and Non-Qualified Options. The
grant, exercise, termination or expiration of any Incentive Stock Option granted
to an Optionee shall have no effect upon any Non-Qualified Option held by such
Optionee, nor shall the grant, exercise, termination or expiration of any
Non-Qualified Option granted to an Optionee have any effect upon any Incentive
Stock Option held by such Optionee.

 

8.LIMITATION ON EXERCISE OF INCENTIVE STOCK OPTIONS

 

The aggregate fair market value (determined as of the Date of Grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by an Optionee during any calendar year under the Plan (and any other
plan of his employer corporation and its parent and subsidiary corporations, as
defined respectively in Sections 424(e) and (f) of the Code), shall not exceed
One Hundred Thousand Dollars in U.S. funds (US $100,000). Accordingly, to the
extent that the aggregate fair market value (determined as of the Date of Grant)
of the Shares with respect to which Incentive Stock Options (determined without
reference to this Paragraph 8) are exercisable for the first time by an Optionee
during any calendar year under this Plan (and any other plan of his employer
corporation and its parent and subsidiary corporations, as defined respectively
in Sections 424(e) and (f) of the Code) exceeds One Hundred Thousand Dollars in
U.S. funds (US $100,000), such Options will be treated as Nonqualified Options
(i.e., options which fail to qualify as incentive stock options within the
meaning of Section 422 of the Code) in accordance with Section 422(d) of the
Code.

 

  6

 

 

9.RIGHTS AS A SHAREHOLDER

 

The Optionee (or his personal representatives or legatees) shall have no rights
whatsoever as a shareholder in respect of any Shares covered by his option until
the date of issuance of a share certificate to him (or his personal
representatives or legatees) for such Shares. Without in any way limiting the
generality of the foregoing, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date such share certificate is
issued.

 

10.CHANGES IN CAPITALIZATION

 

In the event of a stock dividend, stock split, recapitalization, combination,
subdivision, issuance of rights to all stockholders, or other similar corporate
change, the Company shall make such adjustment in the aggregate number of Shares
that may be issued under the Plan, and the number of Shares subject to, and the
Exercise Price of, each then-outstanding Option, as it, in its sole and absolute
discretion, deems appropriate.

 

11.MERGERS, DISPOSITIONS AND CERTAIN OTHER TRANSACTIONS

 

If during the term of any Option, the Company shall be merged into or
consolidated with or otherwise combined with another person or entity, or
substantially all of the property or stock of the Company is acquired by another
person or entity, or there is a divisive reorganization, spin-off or liquidation
or partial liquidation of the Company ("Reorganization"), the Company may choose
to take no action with regard to the Options outstanding or to take any of the
following courses of action:

 

(a)The Company may provide in any agreement with respect to any such
Reorganization that the surviving, new or acquiring corporation shall grant
options to the Optionees to acquire shares in such corporation with respect to
which the excess of the fair market value of the shares of such corporation
subject to such options immediately after the consummation of such
Reorganization over the aggregate exercise price of such options shall not be
greater than the excess of the aggregate value of the Shares over the aggregate
Exercise Price of the Options immediately prior to the consummation of such
Reorganization; and that the grant of such options after the consummation of
such Reorganization would not give the Optionees any additional benefits that
the Optionees did not have before the consummation of such Reorganization; or

 

(b)If the Board shall determine that such action is reasonable under the
circumstances, it may give each Optionee the right, immediately prior to the
consummation of such Reorganization, to exercise his Options in whole or in
part, without regard to any restrictions on the time of exercise otherwise
imposed pursuant to Paragraph 7(e) of the Plan, or the Board may take such other
action as it shall determine to be reasonable under the circumstances in order
to permit Optionees to realize the value of rights granted to them under the
Plan.

 

12.PLAN NOT TO AFFECT EMPLOYMENT

 

Neither the Plan nor any Option granted thereunder shall confer upon any
employee, officer, consultant or director of any of the Companies any right to
continue in the employment or service of any of the Companies.

 

  7

 

 

13.INTERPRETATION

 

The Board or the Committee shall have the power to interpret the Plan and to
adopt, amend and rescind rules for putting the Plan into effect and
administering it. The administration, interpretation, construction and
application of the Plan and any provisions thereof made by the Board or the
Committee shall be final and binding on all Optionees and on any other persons
eligible under the provisions of the Plan to participate therein. No member of
the Board or Committee shall be liable for any action taken or for any
determination made in good faith in connection with the administration,
interpretation, construction or application of the Plan. It is intended that the
Incentive Stock Options shall constitute incentive stock options within the
meaning of Section 422 of the Code, that the Non-Qualified Options shall
constitute property subject to U.S. Federal income tax at exercise pursuant to
the provisions of Section 83 of the Code, and that the Plan shall qualify for
the exemption available under Rule 16b-3. The provisions of the Plan shall be
interpreted and applied insofar as possible to carry out such intent.

 

14.AMENDMENT OR DISCONTINUANCE OF THE PLAN

 

The Board may, subject to regulatory approval, amend or discontinue the Plan at
any time, provided, however, that no such amendment may materially and adversely
affect any option rights previously granted to an Optionee under the Plan
without the written consent of the Optionee or other person then entitled to
exercise such Option, except to the extent required by law or by the
regulations, rules, by-laws or policies of any regulatory authority or stock
exchange. However, any amendment of this Plan that would (a) increase or
decrease the number of Shares that may be issued pursuant to Options granted
under this Plan or (b) modify the requirements as to eligibility for
participation in this Plan, shall be effective only if such amendment is
approved by the shareholders of the Company within twelve months before or after
the date on which such amendment is adopted by the Board and, if required, is
also approved by any securities and stock exchange regulatory authorities having

jurisdiction over the Shares.

 

15.SECURITIES LAWS

 

The Company shall have the power to make each grant under the Plan subject to
such conditions as it deems necessary or appropriate to comply with the then
existing rules and regulations of the Securities and Exchange Commission and the
applicable laws and regulations of any other jurisdiction.

 

16.EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall become effective on the date the Plan is adopted by the Board,
and, unless sooner terminated by the Board, shall expire on the date that is ten
years after the date on which the Plan is adopted by the Board or the date the
Plan is approved by the Company's shareholders, whichever is earlier
("Expiration Date"). No Option granted under the Plan shall become exercisable
unless and until the Plan shall have been approved by the Company's shareholders
within twelve months before or after the date the Plan is adopted by the Board,
and no Option may be granted under the Plan following the Expiration Date.

 

  8

 

 

17.GOVERNING LAW

 

The Plan and all matters to which reference is made herein shall be governed by
and interpreted in accordance with the laws of Wyoming, provided that,
notwithstanding such choice of law, the federal laws of the United States shall
be applicable herein to the extent specified or to the extent compliance with
such laws is mandatory.

 

By order of the Board of Directors of Oculus VisionTech Inc.

 

  9

 

 

